DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on March 16, 2022.
Claims 4, 15, 18-19, 22, and 25-50 are cancelled. 
Claims 1-3, 5-14, 16-17, 20-21, and 23-24 are currently pending and have been examined.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-17 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.” Id. An exception to this rule is where “means for” language is used. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Schultz et al. (US 2012/0054841), Bhimanaik (US 8,627,438), Ibrahim (US 2009/0193507), and Law et al. (US 2012/0150750). 
The prior art of record discloses a conventional method for application registration, authorization, and verification.
The prior art of record does not teach at least these elements of claim 1:
receiving with a host server a request for a unique code from the service over a first secure communication channel in response to the user requesting a session with the service on a first device, wherein the first device has previously been registered with the host server, and wherein the request for a unique code contains no registration credentials;
generating with the host server the unique code and associating the unique code with a session-identifier, the session-identifier containing information relating to the code request; 
sending the unique code without the session-identifier from the host server to the service over the first secure communication channel, such that the unique code is presented to the first device by the service; 
the host server receiving from a verification application running on the first device the unique code and device-identifying information of the first device acquired by the verification application over a second secure communication channel; 
the host server using: the received unique code to retrieve the session-identifier, and the device-identifying information to retrieve associated user-identifying information stored on the host server; 
when the user is previously known to the service based on the user-identifying information received by the service from the host server, the host server sending the retrieved user-identifying information to the service over the first secure communication channel, such that the user is authenticated and granted the request for a session on the first device by the server and the first device receives data from the service as part of the session.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally when a device has been previously registered with a server, a request from the service to the server would include registration credentials. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Pourfallah et al. (US 9,760,871) discloses session identifiers.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621